Citation Nr: 1608173	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-42 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a cervical strain disability, to include secondary to a service-connected thoracolumbar strain with degenerative disk disease and residuals of a service-connected 11th rib fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009, rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2013, the Veteran testified before the undersigned Acting Veterans Law Judge in a video conference hearing. A copy of the transcript has been associated with the claims file.

The Board remanded the issues on appeal for additional development in October 2014. The directives having been substantially complied with the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Regretfully, however the case must again be remanded.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a cervical strain disability, to include secondary to his service-connected thoracolumbar strain with degenerative disk disease and residuals of his service-connected 11th rib fracture. A remand is warranted for the Veteran to be provided an addendum VA opinion.

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015). The Veteran was most recently provided a VA examination in January 2015. However, an addendum VA opinion is warranted. The Veteran, through his representative, has raised the issue of whether his cervical strain disability may be caused or aggravated by his service-connected thoracolumbar strain with degenerative disk disease and residuals of his service-connected 11th rib fracture. See February 2016 Appellant Brief. As a result an addendum opinion is warranted to address secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with VBMS any outstanding VA/ and or private medical records.

2. After completing the above development to the extent possible, refer the case to the VA examiner who provided the January 2015 examination report for an addendum opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder. After reviewing the claims file and examining the Veteran, if necessary, the examiner should answer the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed cervical strain disability is due to or caused by his service-connected thoracolumbar strain with degenerative disk disease and/or residuals of his service-connected 11th rib fracture? 

b. Is it at least as likely as not (a 50 percent probability or greater) that his currently diagnosed cervical strain disability was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected thoracolumbar strain with degenerative disk disease and/or residuals of his service-connected 11th rib fracture? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his cervical strain disability by the service-connected disability or disabilities. 

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




